Exhibit LIMITED GENERAL CONTINUING GUARANTY [Handy & Harman Guaranty] This LIMITED GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of February 14, 2008, is executed and delivered by each of the parties listed on the signature pages hereof and those additional entities that hereafter become parties hereto by executing the Form of Supplement attached hereto as Annex 1, as guarantors (collectively, the “Guarantors”, and each individually, a “Guarantor”), in favor of ABLECO FINANCE LLC, a Delaware limited liability company, as arranger and administrative agent for the below defined Lenders (in such capacity, together with its successors and assigns, if any, in such capacity, “Agent”), in light of the following: WHEREAS, Bairnco Corporation, a Delaware corporation (“Parent”), each of Parent’s Subsidiaries identified on the signature pages thereto (such Subsidiaries are referred to hereinafter each individually as a “Borrower”, and individually and collectively, jointly and severally, as “Borrowers”), the below defined Lenders, and Agent have entered into that certain Credit Agreement dated as of July 17, 2007 (including all annexes, exhibits and schedules thereto and as amended, restated, supplemented or otherwise modified, from time to time, the “Credit Agreement”); WHEREAS, Parent has requested that the Agent consent to an amendment to the Credit Agreement, dated as of the date hereof ("Amendment No. 1"), which provides, among other things, for the amendment of certain financial covenants; WHEREAS, each Guarantor is an Affiliate of one or more of the Borrowers and, as such, will benefit by virtue of the financial accommodations extended to Borrowers by the Lender Group under the Credit Agreement and Amendment No. 1; and WHEREAS, in order to induce the Lender Group to enter into Amendment No. 1 and to modify the Loan Documents and to extend other financial accommodations to Borrowers pursuant to the Credit Agreement, and in consideration thereof, and in consideration of any loans or other financial accommodations heretofore or hereafter extended by the below defined Lender Group to Borrowers, pursuant to the Loan Documents, each Guarantor has agreed to guaranty the Guarantied Obligations. NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby agrees as follows: 1.Definitions and Construction. (a)Definitions.Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement (as amended by Amendment No. 1).The following terms, as used in this Guaranty, shall have the following meanings: “Agent” has the meaning set forth in the preamble to this Guaranty. "Amendment No. 1" has the meaning set forth in the preamble to this Guaranty. “Borrower” and “Borrowers” have the respective meanings set forth in the recitals to this Guaranty. “Credit Agreement” has the meaning set forth in the recitals to this Guaranty. “Guarantied Obligations” means the Obligations now or hereafter existing under any Loan Document, whether for principal, interest (including all interest that accrues after the commencement of any Insolvency Proceeding irrespective of whether a claim therefor is allowed in such case or proceeding), fees, expenses or otherwise, and any and all expenses (including reasonable counsel fees and expenses) incurred by the Agent or the Lenders in enforcing any rights under this Guaranty.Without limiting the generality of the foregoing, Guarantied Obligations shall include all amounts that constitute part of the Guarantied Obligations and would be owed by the Borrowers to the Agent or the Lenders under any Loan Document but for the fact that they are unenforceable or not allowable due to the existence of a bankruptcy, reorganization or similar proceeding involving Borrowers or any other guarantor.Notwithstanding the foregoing, any legal fees which would otherwise constitute "Guarantied Obligations", shall not constitute "Guarantied Obligations" until 30 days after demand for payment of such fees is made by the Agent to any Loan Party. “Guarantor” and “Guarantors” have the respective meanings set forth in the preamble to this Guaranty. “Guaranty” has the meaning set forth in the preamble to this Guaranty. "Guaranty Limit" means the lesser of (i) the aggregate amount of the Guarantied Obligations outstanding at the time the Agent seeks to enforce the obligations of the Guarantors hereunder in accordance with Section 4 hereof and (ii) $10,000,000 minus any optional prepayments by the Loan Parties of the Working Capital Term Loans; provided, that such prepayments shall not constitute mandatory prepayments under the Working Capital Credit Agreement (as in effect on the Amendment No. 1 Effective Date), shall not be made from the proceeds of an asset sale or the Steel Partners Junior Investment, and shall not be a Rights Offering Payment. "Intercreditor Agreement" means the Intercreditor and Subordination Agreement, dated as of the date hereof, by and among Agent, Wachovia Bank, National Association, in its capacity as agent, and Steel Partners II, L.P., in its capacity as agent, as acknowledged and agreed by Guarantors, as the same now exists or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced. “Lenders” means, individually and collectively, each of the lenders identified on the signature pages to the Credit Agreement, and shall include any other Person made a party to the Credit Agreement in accordance with the provisions of Section 13.1 thereof (together with their respective successors and assigns). “Lender Group” means, individually and collectively, each of the Lenders and Agent. “New Subsidiary” has the meaning set forth in Section -2- “Record” means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form. “Supplement” has the meaning set forth in Section “Voidable Transfer” has the meaning set forth in Section9. (b)Construction.Unless the context of this Guaranty clearly requires otherwise, references to the plural include the singular, references to the singular include the plural, the part includes the whole, the terms “includes” and“including” are not limiting, and the term “or” has, except where otherwise indicated, the inclusive meaning represented by the phrase “and/or.”The words “hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this Guaranty refer to this Guaranty as a whole and not to any particular provision of this Guaranty.Section, subsection, clause, schedule, annex and exhibit references herein are to this Guaranty unless otherwise specified.Any reference in this Guaranty to any agreement, instrument, or document shall include all alterations, amendments, changes, extensions, modifications, renewals, replacements, substitutions, joinders, and supplements, thereto and thereof, as applicable (subject to any restrictions on such alterations, amendments, changes, extensions, modifications, renewals, replacements, substitutions, joinders, and supplements set forth herein).Neither this Guaranty nor any uncertainty or ambiguity herein shall be construed or resolved against the Lender Group or Borrower, whether under any rule of construction or otherwise.On the contrary, this Guaranty has been reviewed by all parties and shall be construed and interpreted according to the ordinary meaning of the words used so as to accomplish fairly the purposes and intentions of Guarantors and Agent.Any reference herein to the satisfaction or payment in full of the Guarantied Obligations shall mean the payment in full in cash (or cash collateralization in accordance with the terms of the Credit Agreement) of all Guarantied Obligations other than contingent indemnification Guarantied Obligations and the full and final termination of any commitment to extend any financial accommodations under the Credit Agreement and any other Loan Document.Any reference herein to any Person shall be construed to include such Person’s successors and assigns.Any requirement of a writing contained herein shall be satisfied by the transmission of a Record and any Record transmitted shall be treated and have the same effect as if such Record was furnished in writing. The captions and headings are for convenience of reference only and shall not affect the construction of this Guaranty. 2.Guarantied Obligations.Each Guarantor hereby, jointly and severally, irrevocably and unconditionally guaranties to Agent, for the benefit of the Lender Group, as and for its own debt, until the final and indefeasible payment in full thereof, in cash, has been made, the due and punctual payment of the Guarantied Obligations, when and as the same shall become due and payable, whether at maturity, pursuant to a mandatory prepayment requirement, by acceleration, or otherwise; it being the intent of such Guarantor that the guaranty set forth herein shall be a guaranty of payment and not a guaranty of collection; provided that, notwithstanding the foregoing, the aggregate liability of the Guarantors hereunder shall not exceed the Guaranty Limit. 3.Continuing Guaranty.This Guaranty includes Guarantied Obligations arising under successive transactions continuing, compromising, extending, increasing, modifying, releasing, or renewing the Guarantied Obligations, changing the interest rate, payment terms, or other terms and conditions thereof.To the maximum extent permitted by law, each Guarantor hereby waives any right to revoke this Guaranty as to future Guarantied Obligations.If such a revocation is effective notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees that (a)no such revocation shall be effective until written notice thereof has been received by Agent, (b)no such revocation shall apply to any Guarantied Obligations in existence on the date of receipt by Agent of such written notice (including any subsequent continuation, extension, or renewal thereof, or change in the -3- interest rate, payment terms, or other terms and conditions thereof), (c)no such revocation shall apply to any Guarantied Obligations made or created after such date to the extent made or created pursuant to a legally binding commitment of the Lender Group in existence on the date of such revocation, and (d)any payment by any Borrower or from any source other than such Guarantor subsequent to the date of such revocation shall first be applied to that portion of the Guarantied Obligations as to which the revocation is effective and which are not, therefore, guarantied hereunder, and to the extent so applied shall not reduce the maximum obligation of such Guarantor hereunder.Notwithstanding the foregoing, the aggregate liability of the Guarantors hereunder shall not exceed the Guaranty Limit. 4.Performance Under this Guaranty; Termination.Upon the occurrence of (i) an Event of Default under Section 7.4 or Section 7.5 of the Credit Agreement or (ii) any other Event of Default and, in the case of this clause (ii), if such Event of Default exists twelve (12) months after the date of its occurrence, each Guarantor immediately shall cause, as applicable, payment in respect of the Guarantied Obligations to be made in immediately available funds in an amount not to exceed the Guaranty Limit (or such lesser amount for which Agent may have demanded hereunder) by wire transfer in accordance with such wire transfer instructions as Agent may provide to Guarantors.Except as otherwise provided, this Guaranty shall terminate, and no Guarantor shall have any further liability in respect hereof, from and after the date on which (a) the Release Conditions have been satisfied, (b) the Replacement Conditions have been satisfied or (c) the Credit Agreement has been terminated and all Obligations have been paid in full.Notwithstanding anything herein to the contrary, this Guaranty shall continue to be effective or shall be reinstated, as the case may be, if at any time any payment of any of the Guarantied Obligations is rescinded or must otherwise be returned by Agent or any other member of the Lender Group upon the commencement of an Insolvency Proceeding by or against any Loan Party or otherwise, all as though such payment had not been made. 5.Primary Obligations.This Guaranty is a primary and original obligation of each Guarantor, is not merely the creation of a surety relationship, and is an absolute, unconditional, and continuing guaranty of payment and performance which shall remain in full force and effect without respect to future changes in conditions.Each Guarantor hereby agrees that it is directly, jointly and severally with any other guarantor of the Guarantied Obligations, liable to Agent, for the benefit of the Lender Group, that the obligations of such Guarantor hereunder are independent of the obligations of Borrowers or any other guarantor, and that a separate action may be brought against any Guarantor, whether such action is brought against any Borrower or any other guarantor or whether any Borrower or any other guarantor is joined in such action.Each Guarantor hereby agrees that its liability hereunder -4- shall be immediate and shall not be contingent upon the exercise or enforcement by any member of the Lender Group of whatever remedies they may have against any Borrower or any other guarantor, or the enforcement of any lien or realization upon any security by any member of the Lender Group.Each Guarantor hereby agrees that any release which may be given by Agent to any Borrower or any other guarantor, or with respect to any property or asset subject to a Lien, shall not release such Guarantor.Each Guarantor consents and agrees that no member of the Lender Group shall be under any obligation to marshal any property or assets of any Borrower or any other guarantor in favor of such Guarantor, or against or in payment of any or all of the Guarantied Obligations. 6.Waivers. (a)To the fullest extent permitted by applicable law, each Guarantor hereby waives: (i)notice of acceptance hereof; (ii)notice of any loans or other financial accommodations made or extended under the Credit Agreement, or the creation or existence of any Guarantied Obligations; (iii)notice of the amount of the Guarantied Obligations, subject, however, to such Guarantor’s right to make inquiry of Agent to ascertain the amount of the Guarantied Obligations at any reasonable time; (iv)notice of any adverse change in the financial condition of any Borrower or of any other fact that might increase such Guarantor’s risk hereunder; (v)notice of presentment for payment, demand, protest, and notice thereof as to any instrument among the Loan Documents; and (vi)all notices (except for notices of any Default or Event of Default under any of the Loan Documents if such notice is specifically required to be given to such Guarantor under this Guaranty or any other Loan Documents to which such Guarantor is a party) and demands to which such Guarantor might otherwise be entitled. (b)To the fullest extent permitted by applicable law, each Guarantor hereby waives the right by statute or otherwise to require any member of the Lender Group to institute suit against any Borrower or any other guarantor or to exhaust any rights and remedies which any member of the Lender Group has or may have against any Borrower or any other guarantor.In this regard, each Guarantor agrees that it is bound to the payment of each and all Guarantied Obligations up to a maximum amount of the Guaranty Limit, whether now existing or hereafter arising, as fully as if the Guarantied Obligations were directly owing to Agent or the Lender Group, as applicable, by such Guarantor.Each Guarantor further waives any defense arising by reason of any disability or other defense (other than the defense that the Guarantied Obligations shall have been fully and finally performed and indefeasibly paid in full in cash, to the extent of any such payment) of any Borrower or by reason of the cessation from any cause whatsoever of the liability of any Borrower in respect thereof. (c)To the fullest extent permitted by applicable law, each Guarantor hereby waives: (i)any right to assert against any member of the Lender Group, any defense (legal or equitable), set-off, counterclaim, or claim which such Guarantor may now or at any time hereafter have against any Borrower or any other party liable to any member of the Lender Group; (ii)any defense, set-off, counterclaim, or claim, of any kind or nature, arising directly or indirectly from the present or future lack of perfection, sufficiency, validity, or enforceability of the Guarantied Obligations or any security therefor; (iii)any right or defense arising by reason of any claim or defense based upon an election of remedies by any member of the Lender Group including any defense based upon an election of remedies by any member of the Lender Group; and (iv)the benefit of any statute of limitations affecting such Guarantor’s liability hereunder or the enforcement thereof, and any act which shall defer or delay the operation of any statute of limitations applicable to the Guarantied Obligations shall similarly operate to defer or delay the operation of such statute of limitations applicable to such Guarantor’s liability hereunder. -5- (d)Until the Guarantied Obligations, subject to the amount of the Guaranty Limit, have been paid in full in cash, (i) each Guarantor hereby agrees to subordinate any claim and shall not exercise any right or remedy, direct or indirect, arising by reason of any performance such Guarantor has or may have as against any Borrower with respect to the Guarantied Obligations, subject to the amount of the Guaranty Limit, unless and until all Guarantied Obligations have been paid in full; (ii) each Guarantor hereby agrees to subordinate any right to proceed against any Borrower or any other Person, now or hereafter, for contribution, indemnity, reimbursement, or any other suretyship rights and claims (irrespective of whether direct or indirect, liquidated or contingent), with respect to the Guarantied Obligations, subject to the amount of the Guaranty Limit, unless and until all Guarantied Obligations have been paid in full; and (iii) each Guarantor also hereby waives any right to proceed or to seek recourse against or with respect to any property or asset of any Borrower. (e)If any of the obligations of any Guarantor under this Guaranty at any time are secured by a mortgage or deed of trust upon real property (subject to Permitted Priority Liens), any member of the Lender Group may elect, in its sole discretion, upon a default with respect to the obligations of such Guarantor under this Guaranty, to foreclose such mortgage or deed of trust judicially or nonjudicially in any manner permitted by law, before or after enforcing this Guaranty, without diminishing or affecting the liability of such Guarantor or any other Guarantor hereunder.Each Guarantor understands that (a)by virtue of the operation of antideficiency law applicable to nonjudicial foreclosures, an election by any member of the Lender Group to nonjudicially foreclose on such a mortgage or deed of trust probably would have the effect of impairing or destroying rights of subrogation, reimbursement, contribution, or indemnity of such Guarantor against any Borrower or other guarantors or sureties, and (b)absent the waiver given by such Guarantor herein, such an election would estop any member of the Lender Group from enforcing this Guaranty against such Guarantor.Understanding the foregoing, and understanding that each Guarantor hereby is relinquishing a defense to the enforceability of this Guaranty, each Guarantor hereby waives any right to assert against any member of the Lender Group any defense to the enforcement of this Guaranty, whether denominated “estoppel” or otherwise, based on or arising from an election by any member of the Lender Group to nonjudicially foreclose on any such mortgage or deed of trust.Each Guarantor understands that the effect of the foregoing waiver may be that such Guarantor may have liability hereunder for amounts with respect to which each Guarantor may be left without rights of subrogation, reimbursement, contribution, or indemnity against any Borrower or other guarantors or sureties.
